399 So. 2d 374 (1981)
Kevin Earnest WALKER, Appellant,
v.
The STATE of Florida, Appellee.
No. 79-685.
District Court of Appeal of Florida, Third District.
May 19, 1981.
Rehearing Denied June 25, 1981.
Bennett H. Brummer, Public Defender and Bernard Braverman, Sp. Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen. and Calvin L. Fox, Asst. Atty. Gen., for appellee.
Before HUBBART, C.J., and BARKDULL and FERGUSON, JJ.
PER CURIAM.
Upon considering the briefs and record in this case, we determine that the appeal must be dismissed. A defendant may not appeal from a judgment entered upon a plea of guilty. Bryant v. State, 377 So. 2d 208 (Fla. 1st DCA 1979); Bridges v. State, 376 So. 2d 233 (Fla. 1979); Robinson v. State, 373 So. 2d 898 (Fla. 1979); Adams v. State, 371 So. 2d 150 (Fla. 1st DCA 1979); Fla.R. App.P. 9.140(b). Nor may a claim of ineffective counsel be raised for the first time on appeal. State v. Barber, 301 So. 2d 7 (Fla. 1974); Kidwell v. State, 394 So. 2d 526 (Fla. 3d DCA 1981); Valero v. State, 393 So. 2d 1197 (Fla. 3d DCA 1981); Randall v. State, 346 So. 2d 1233 (Fla. 3d DCA 1977).